ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Gilbane Federal                               )      ASBCA Nos. 60468, 61194, 61998
                                              )
Under Contract No. W912G-08-D-0085            )

APPEARANCES FOR THE APPELLANT:                       John S. Vento, Esq.
                                                      Trenam Law
                                                      Tampa, FL

                                                     Michael A. Branca, Esq.
                                                      Peckar & Abramson, P.C.
                                                      Washington, DC

                                                     Martin R. Salzman, Esq.
                                                      Hendrick, Phillips, Salzman &
                                                       Siegel, P.C.
                                                      Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Ronald J. Goodeyon, Esq.
                                                     Bryan M. Harrington, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Tulsa

           OPINION BY ADMINISTRATIVE JUDGE CATES-HARMAN

      On December 3, 2019, the parties participated in an Alternative Dispute
Resolution before the undersigned and reached a settlement. A joint motion requesting a
consent judgment was filed by the parties on January 13, 2020, with the intention of
seeking payment through the Judgment Fund.

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeals are sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$4,790,420.00, inclusive of costs and fees. Interest shall be paid on this amount
pursuant to 41 U.S.C. § 7109 from February 1, 2020, until date of payment.

Dated: January 15, 2020



                                                  STEPHANIE CATES-HARMAN
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


 I concur                                         I concur


               /\
               _,,.,-,


                '        -..




 RICHARD SHACKLEFORD
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 60468, 61194, and 61998,
Appeals of Gilbane Federal, rendered in conformance with the Board's Charter.

      Dated:



                                                  PAULA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                           2